Title: From Julia Stockton Rush to Abigail Smith Adams, 19 September 1817
From: Rush, Julia Stockton
To: Adams, Abigail Smith


				
					My dear Madam
					Philadelphia Septembr 19th 1817
				
				Will you permit me at this late period to come before you with my congratulations on the return of your Son and his family to their native country, I have wish’d to do it ever since I heard of their arrival. I am almost ashamed to say, and yet it is the real reason Why I did not, that I feel such a diffidence in writing to you that I cannot conquer, and which induces me forego what I esteem one of my greatest gratifications the liberty of access to you in this frendy way—Mr & Mrs Adams did me the favor to call upon me the evening of their arrival in our City, I am at no loss to know to whom I am oblijed for this mark of attention, accept my thanks dear Madam for your constant kindness to me. my daughter Julia says there are no persons in the world she so much desires to see as Mr and Mrs Adams, she knows how much respect and affection her dear father bore to them, Mrs J Adams told me she saw her venerable father on horse back not many days since; the accounts she gave me of his health and good looks as also of yours was delightful to me to hear. Mr J Q Adams now appears to me just what his father was when I first knew him, and his progress through life will doubtless be eaqually inmenent and honorable from what has already been evenced. Mrs A was kind enough to accept an invitation from me to spend the evening  of the only whole day she was in our City—Mr Adams dined out but came to me the latter part of the evening, they eat out on their way to Washington yesterday.I had not the pleasure to see Mrs DeWin again she either did not return through Philad or she did not let me know she was here—My family all join in respectful complements to Mr Adams and yourself / Beleive me dear / Madam with great / affection your obliged
				
					Julia Rush
				
				
			